November 18, 2005


Mr. M. Ryan Kirby
The Law Firm of Timothy C. Anderson, PLLC
3100 Phoenix Tower
3200 Southwest Freeway
Houston, TX 77027
Mr. Savio Mathew
4106 Bluestone Ct.
Missouri City, TX 77459

RE:   Case Number:  03-0831
      Court of Appeals Number:  14-02-01254-CV
      Trial Court Number:  767190

Style:      YUSUF SULTAN, D/B/A U.S. CARPET AND FLOORS
      v.
      SAVIO MATHEW

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in  the  above-referenced  cause.   (Justice  Brister  and  Justice
Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Ms. Beverly      |
|   |Kaufman          |